 

Exhibit 10.1

FORM OF

KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

[FOR P.L. KAMPLING]

THIS AGREEMENT, made and entered into as of the      day of             , 2010,
by and between Alliant Energy Corporation, a Wisconsin corporation (referred to
herein as “Alliant” and, together with its subsidiaries and any parent company
controlling Alliant, referred to herein as the “Company”), and
                         (hereinafter referred to as “Employee”).

W I T N E S S E T H

WHEREAS, the Employee is employed by the Company in a key executive capacity and
the Employee’s services are valuable to the conduct of the business of the
Company;

WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees in a period of industry consolidation, consistent
with achieving the best possible value for its shareowners in any change in
control of the Company;

WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Employee to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Employee’s reasonable personal concerns regarding future employment with the
Company and economic protection in the event of loss of employment as a
consequence of a change in control;

WHEREAS, the Company and the Employee are desirous that any proposal for a
change in control or acquisition of Alliant will be considered by the Employee
objectively and with reference only to the best interests of Alliant and its
shareowners;



--------------------------------------------------------------------------------

 

WHEREAS, the Employee will be in a better position to consider the Company’s
best interests if the Employee is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;

WHEREAS, the Employee possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and

WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Employee’s services and to protect its
confidential information and goodwill;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree to amend and restate the existing agreement as follows:

1. Definitions.

(a) 409A Affiliate. The term “409A Affiliate” means each entity that is required
to be included in the Company’s controlled group of corporations within the
meaning of Code Section 414(b), or that is under common control with the Company
within the meaning of Code Section 414(c), provided, however, that the phrase
“at least 50 percent” shall be used in place of the phrase “at least 80 percent”
each place it appears therein or in the regulations thereunder.

(b) Act. For purposes of this Agreement, the term “Act” means the Securities
Exchange Act of 1934, as amended.

(c) Affiliate and Associate. For purposes of this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule l2b-2 of the General Rules and Regulations under the Act.

 

-2-



--------------------------------------------------------------------------------

 

(d) Beneficial Owner. For purposes of this Agreement, a Person shall be deemed
to be the “Beneficial Owner” of any securities:

(i) which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, or (B) securities issuable upon exercise of Rights issued pursuant
to the terms of Alliant’s Amended and Restated Rights Agreement, dated as of
December 11, 2008, between Alliant Energy Corporation and Wells Fargo Bank, N.A.
, as amended from time to time (or any successor to such Rights Agreement), at
any time before the issuance of such securities;

(ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule l3d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this
subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to

 

-3-



--------------------------------------------------------------------------------

such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations under the Act
and (B) is not also then reportable on a Schedule l3D under the Act (or any
comparable or successor report); or

(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in subparagraph
(ii) above) or disposing of any voting securities of the Company.

(e) Board. “Board” shall mean the Board of Directors of Alliant Energy
Corporation.

(f) Cause. “Cause” for termination by the Company of the Employee’s employment
shall, for purposes of this Agreement, be limited to any of the following:
(i) the engaging by the Employee in intentional conduct not taken in good faith
which has caused demonstrable and serious financial injury to the Company, as
evidenced by a determination in a binding and final judgment, order or decree of
a court or administrative agency of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, in an action, suit or proceeding,
whether civil, criminal, administrative or investigative; (ii) conviction of a
felony (as evidenced by binding and final judgment, order or decree of a court
of competent jurisdiction, in effect after exhaustion of all rights of appeal)
which substantially impairs the Employee’s ability to perform the Employee’s
duties or responsibilities; and (iii) continuing willful and unreasonable
refusal by the Employee to perform the Employee’s duties or responsibilities
(unless significantly changed without the Employee’s consent).

 

-4-



--------------------------------------------------------------------------------

 

(g) Change in Control of the Company. A “Change in Control of the Company” shall
be determined with reference to Alliant Energy Corporation as the Company, as
more fully set forth below, and shall be deemed to have occurred if an event set
forth in any one of the following paragraphs shall have occurred:

(i) any Person (other than (A) Alliant or any of its subsidiaries, (B) a trustee
or other fiduciary holding securities under any employee benefit plan of the
Company, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities or (D) a corporation owned, directly or indirectly,
by the shareowners of Alliant in substantially the same proportions as their
ownership of stock in Alliant (“Excluded Persons”)) is or becomes the Beneficial
Owner, directly or indirectly, of securities of Alliant (not including in the
securities beneficially owned by such Person any securities acquired directly
from Alliant or its Affiliates after [current date], pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of Alliant or the
combined voting power of the Company’s then outstanding voting securities; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors of Alliant then serving: (A) individuals who, on [same
current date], constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareowners was approved by a vote of at least

 

-5-



--------------------------------------------------------------------------------

two-thirds (2/3) of the directors then still in office who either were directors
on [same current date], or whose appointment, election or nomination for
election was previously so approved (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving Alliant (or any direct or indirect
subsidiary of the Company) shall not be Continuing Directors for purposes of
this Agreement until after such individuals are first nominated for election by
a vote of at least two-thirds (2/3) of the then Continuing Directors and are
thereafter elected as directors by the shareowners of Alliant at a meeting of
shareowners held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or

(iii) the shareowners of Alliant approve a merger, consolidation or share
exchange of Alliant with any other corporation or approve the issuance of voting
securities of Alliant in connection with a merger, consolidation or share
exchange of Alliant (or any direct or indirect subsidiary of the Company)
pursuant to applicable stock exchange requirements, other than (A) a merger,
consolidation or share exchange which would result in the voting securities of
Alliant outstanding immediately prior to such merger, consolidation or share
exchange continuing to represent (either by remaining outstanding or by being
converted into voting securities

 

-6-



--------------------------------------------------------------------------------

of the surviving entity or any parent thereof) at least 50% of the combined
voting power of the voting securities of Alliant or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of Alliant (or similar transaction) in which no Person (other
than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of Alliant (not including in the securities
beneficially owned by such Person any securities acquired directly from Alliant
or its Affiliates after [same current date], pursuant to express authorization
by the Board that refers to this exception) representing 20% or more of either
the then outstanding shares of common stock of Alliant or the combined voting
power of the Company’s then outstanding voting securities; or

(iv) the shareowners of Alliant approve a plan of complete liquidation or
dissolution of Alliant or an agreement for the sale or disposition by Alliant of
all or substantially all of the Company’s assets (in one transaction or a series
of related transactions within any period of 24 consecutive months), other than
a sale or disposition by Alliant of all or substantially all of the Company’s
assets to an entity at least 75% of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of Alliant immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Alliant immediately prior to such

 

-7-



--------------------------------------------------------------------------------

transaction or series of transactions continue to own, directly or indirectly,
in the same proportions as their ownership in the Company, an entity that owns
all or substantially all of the assets or voting securities of Alliant
immediately following such transaction or series of transactions.

(h) Code. For purposes of this Agreement, the term “Code” means the Internal
Revenue Code of 1986, including any amendments thereto or successor tax codes
thereof.

(i) Covered Termination. Subject to Subsection 2(b) hereof, for purposes of this
Agreement, the term “Covered Termination” means any Termination of Employment of
the Employee during the Employment Period where the Notice of Termination is
delivered on or the Termination Date is any date prior to the end of the
Employment Period.

(j) Employment Period. Subject to Subsection 2(b) hereof, for purposes of this
Agreement, the term “Employment Period” means a period commencing on the date of
a Change in Control of the Company, and ending at 11:59 p.m. Central Time on the
earlier of the third anniversary of such date or the Employee’s Normal
Retirement Date.

(k) Good Reason. For purposes of this Agreement, the Employee shall have “Good
Reason” for termination of employment if an applicable event occurs and the
Employee provides notice to Alliant of the existence of the event within 90 days
of the initial existence of the event and Alliant fails to cure the event within
30 days of such notice. The applicable events are any one or more of the
following:

(i) a material breach of this Agreement by the Company, including failure by
Alliant to obtain the Agreement referred to in Subsection 17(a) hereof as
provided therein;

(ii) a material diminution in the Employee’s base compensation;

 

-8-



--------------------------------------------------------------------------------

 

(iii) a material diminution in the Employee’s authority, duties, or
responsibilities, including a material diminution in the budget over which the
Employee retains authority; or

(iv) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report, including a requirement
that the Employee report to a corporate officer or employee instead of reporting
directly to the board of directors or a corporation (or similar governing body
with respect to an entity other than a corporation).

(l) Normal Retirement Date. For purposes of this Agreement, the term “Normal
Retirement Date” means “Normal Retirement Date” as defined in the primary
qualified defined benefit pension plan applicable to the Employee, or any
successor plan, as in effect on the date of the Change in Control of the
Company.

(m) Person. For purposes of this Agreement, the term “Person” shall mean any
individual, firm, partnership, corporation or other entity, including any
successor (by merger or otherwise) of such entity, or a group of any of the
foregoing acting in concert.

(n) Separation from Service. For purposes of this Agreement, the term
“Separation from Service” means an Employee’s Termination of Employment, or if
the Employee continues to provide services following his or her Termination of
Employment, such later date as is considered a separation from service from the
Company and its 409A Affiliates within the meaning of Code Section 409A.
Specifically, if an Employee continues to provide services to the Company or a
409A Affiliate in a capacity other than as an employee, such shift in status is
not automatically a Separation from Service.

(o) Termination of Employment. For purposes of this Agreement, the Employee’s
Termination of Employment shall occur when the Company and Employee reasonably

 

-9-



--------------------------------------------------------------------------------

anticipate that no further services will be performed by the Employee for the
Company and its 409A Affiliates or that the level of bona fide services the
Employee will perform after such date as an employee of the Company and its 409A
Affiliates will permanently decrease to no more than 20% of the average level of
bona fide services performed by the Employee (whether as an employee or
independent contractor) for the Company and its 409A Affiliates over the
immediately preceding 36-month period (or such lesser period of services).
Notwithstanding the foregoing, if Employee takes a leave of absence for purposes
of military leave, sick leave or other bona fide leave of absence, the Employee
will not be deemed to have incurred a Termination of Employment for the first 6
months of the leave of absence, or if longer, for so long as the Employee’s
right to reemployment is provided either by statute or by contract, including
this Agreement; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six months, where such
impairment causes the Employee to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, the
leave may be extended for up to 29 months without causing a Termination of
Employment.

(p) Termination Date. For purposes of this Agreement, except as otherwise
provided in Subsection 2(b), Subsection 10(b), and Subsection 17(a) hereof, the
term “Termination Date” means (i) if the Employee’s Termination of Employment is
due to the Employee’s death, the date of death; (ii) if the Employee’s
Termination of Employment is by reason of voluntary early retirement, as agreed
in writing by the Company and the Employee, the date of such early retirement
which is set forth in such written agreement; (iii) if the Employee’s
Termination of Employment for purposes of this Agreement is by reason of
disability pursuant to Section 12 hereof, the earlier of 30 days after the
Notice of Termination is given or one day prior to the end of the Employment
Period; (iv) if the Employee’s Termination of Employment is by the Employee
voluntarily (other than for Good Reason), the date the Notice of Termination is
given; and

 

-10-



--------------------------------------------------------------------------------

(v) if the Employee’s Termination of Employment is by the Company (other than by
reason of disability pursuant to Section 12 hereof) or by the Employee for Good
Reason, the earlier of 30 days after the Notice of Termination is given or one
day prior to the end of the Employment Period. Notwithstanding the foregoing,

(1) If termination is for Cause pursuant to Subsection 1(f)(iii) of this
Agreement and if the Employee has cured the conduct constituting such Cause as
described by the Company in its Notice of Termination within such 30-day or
shorter period, then the Employee’s employment hereunder shall continue as if
the Company had not delivered its Notice of Termination.

(2) If the Employee shall in good faith give a Notice of Termination for Good
Reason and the Company notifies the Employee that a dispute exists concerning
the termination within the 15-day period following receipt thereof, then the
Employee may elect to continue the Employee’s employment during such dispute and
the Termination Date shall be determined under this paragraph. If the Employee
so elects and it is thereafter determined that Good Reason did exist, the
Termination Date shall be the earliest of (i) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or
(y) in accordance with Section 23 hereof, (ii) the date of the Employee’s death
or (iii) one day prior to the end of the Employment Period. If the Employee so
elects and it is thereafter determined that Good Reason did not exist, then the
employment of the Employee hereunder shall continue after such determination as
if the Employee had not delivered the Notice of Termination asserting Good
Reason and there shall be no Termination Date arising out of such Notice. In
either case, this Agreement continues, until the Termination Date, if any, as if

 

-11-



--------------------------------------------------------------------------------

the Employee had not delivered the Notice of Termination except that, if it is
finally determined that Good Reason did exist, the Employee shall in no case be
denied the benefits described in Sections 8(b) and 9 hereof (including a
Termination Payment) based on events occurring after the Employee delivered his
Notice of Termination.

(3) Except as provided in Subsection (l)(m)(2) above, if the party receiving the
Notice of Termination notifies the other party that a dispute exists concerning
the termination within the appropriate period following receipt thereof and it
is finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Employee, the Employee
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date 15- days after the Notice of Termination
is given or one day prior to the end of the Employment Period and (2) if
delivered by the Company, the Company will be deemed to have terminated the
Employee other than by reason of death, disability or Cause.

2. Termination or Cancellation Prior to Change in Control. (a) Subject to
Subsection 2(b) hereof, the Company and the Employee shall each retain the right
to cause the Employee to incur a Termination of Employment at any time prior to
a Change in Control of the Company. Subject to Subsection 2(b) hereof, in the
event the Employee incurs a Termination of Employment prior to a Change in
Control of the Company, this Agreement shall be terminated and cancelled and of
no further force and effect, and any and all rights and obligations of the
parties hereunder shall cease.

(b) Anything in this Agreement to the contrary notwithstanding, if a Change in
Control of the Company occurs and if the Employee incurred an involuntary
Termination

 

-12-



--------------------------------------------------------------------------------

of Employment by action of the Company (other than a termination due to the
Employee’s death or as a result of the Employee’s disability or for Cause)
during the period of 180 days prior to the date on which the Change in Control
of the Company occurs, and if it is reasonably demonstrated by the Employee that
such Termination of Employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change in Control of the Company
or (ii) otherwise arose in connection with or in anticipation of a Change in
Control of the Company, then for all purposes of this Agreement related to the
Accrued Benefits and the Termination Payment in Section 9 hereof, but excluding
the additional benefits in Subsection 8(b) hereof, such Termination of
Employment shall be deemed a “Covered Termination,” “Notice of Termination”
shall be deemed to have been given, and the “Employment Period” shall be deemed
to have begun on the date of such termination which shall be deemed to be the
“Termination Date” and the date of the Change of Control of the Company for
purposes of this Agreement.

3. Employment Period. If a Change in Control of the Company occurs when the
Employee is employed by the Company, the Company will continue thereafter to
employ the Employee during the Employment Period, and the Employee will remain
in the employ of the Company in accordance with and subject to the terms and
provisions of this Agreement. Any Termination of Employment by the Company of
the Employee’s employment during the Employment Period shall be deemed a
termination by the Company for purposes of this Agreement.

4. Duties. During the Employment Period, the Employee shall, in the same
capacities and positions held by the Employee at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Company and the Employee in writing, devote the Employee’s best
efforts and all of the Employee’s business time, attention and skill to the
business and affairs of the Company, as such business and affairs now exist and
as they may hereafter be conducted. The services which are to be performed by
the Employee hereunder are to be rendered in the same metropolitan area in which
the Employee was employed at the date of

 

-13-



--------------------------------------------------------------------------------

such Change in Control of the Company, or in such other place or places as shall
be mutually agreed upon in writing by the Employee and the Company from time to
time. Without the Employee’s consent, the Employee shall not be required to be
absent from such metropolitan area more than 45 days in any fiscal year of the
Company.

5. Compensation. During the Employment Period, the Employee shall be compensated
as follows:

(a) The Employee shall receive, at reasonable intervals (but not less often than
monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than 12 times the Employee’s highest monthly base
salary for the twelve-month period immediately preceding the month in which the
Change in Control of the Company occurs or, if higher, annual base salary at the
rate in effect immediately prior to the Change in Control of the Company (which
base salary shall be determined prior to any reduction for amounts deferred
under Code Section 401(k) or otherwise, or deducted pursuant to a cafeteria plan
under Code Section 125, subject to adjustment as hereinafter provided in
Section 6 (such salary amount as adjusted upward from time to time is hereafter
referred to as the “Annual Base Salary”).

(b) The Employee shall receive fringe benefits at least equal in value to the
highest value of such benefits provided for the Employee at any time during the
180-day period immediately prior to the Change in Control of the Company or, if
more favorable to the Employee, those provided generally at any time during the
Employment Period to any employees of the Company of comparable status and
position to the Employee; and shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Employee
that were in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company, for any and all monies advanced in
connection with the Employee’s employment for reasonable and necessary expenses
incurred by the Employee on behalf of the Company, including travel expenses.

 

-14-



--------------------------------------------------------------------------------

 

(c) The Employee and/or the Employee’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Employee’s salary grade or on any other requirement which
excludes persons of comparable status and position to the Employee unless such
exclusion was in effect for such plan or an equivalent plan at any time during
the 180-day period immediately prior to the Change in Control of the Company),
in any and all plans providing benefits for the Company’s salaried employees of
comparable status and position, including but not limited to group life
insurance, hospitalization, medical, dental, profit sharing and stock bonus
plans; provided, that, (i) in no event shall the aggregate level of benefits
under such plans in which the Employee is included be less than the aggregate
level of benefits under plans of the Company of the type referred to in this
Subsection 5(c) in which the Employee was participating at any time during the
180-day period immediately prior to the Change in Control of the Company and
(ii) in no event shall the aggregate level of benefits under such plans be less
than the aggregate level of benefits under plans of the type referred to in this
Subsection 5(c) provided at any time after the Change in Control of the Company
to any employee of the Company of comparable status and position to the
Employee.

(d) The Employee shall annually be entitled to not less than the amount of paid
vacation and not fewer than the highest number of paid holidays to which the
Employee was entitled annually at any time during the 180-day period immediately
prior to the Change in Control of the Company or such greater amount of paid
vacation and number of paid holidays as may be made available annually to other
employees of the Company of comparable status and position to the Employee at
any time during the Employment Period.

(e) The Employee shall be included in all plans providing additional benefits to
employees of the Company of comparable status and position to the Employee,
including

 

-15-



--------------------------------------------------------------------------------

but not limited to deferred compensation, split-dollar life insurance in certain
grandfathered circumstances, stock option, stock appreciation, restricted stock,
performance shares, stock bonus and similar or comparable plans; provided, that,
(i) in no event shall the aggregate level of benefits under such plans be less
than the highest aggregate level of benefits under plans of the Company of the
type referred to in this Subsection 5(e) in which the Employee was participating
at any time during the 180-day period immediately prior to the Change in Control
of the Company; (ii) in no event shall the aggregate level of benefits under
such plans be less than the aggregate levels of benefits under plans of the type
referred to in this Subsection 5(e) provided at any time after the Change in
Control of the Company to any employee of the Company comparable in status and
position to the Employee; and (iii) the Company’s obligation to include the
Employee in bonus or incentive compensation plans shall be determined by
Subsection 5(f) hereof.

(f) To assure that the Employee will have an opportunity to earn incentive
compensation after a Change in Control of the Company, the Employee shall be
included in a bonus plan of the Company which shall satisfy the standards
described below (such plan, the “Bonus Plan”). Bonuses under the Bonus Plan
shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Company as the Company shall establish
(the “Goals”), all of which Goals shall be attainable, prior to the end of the
Employment Period, with approximately the same degree of probability as the most
attainable goals under the Company’s bonus plan or plans as in effect at any
time during the 180-day period immediately prior to the Change in Control of the
Company (whether one or more, the “Company Bonus Plan”) and in view of the
Company’s existing and projected financial and business circumstances applicable
at the time. The amount of the bonus (the “Bonus Amount”) that the Employee is
eligible to earn under the Bonus Plan shall be no less than the amount of the
Employee’s maximum award provided in such Company Bonus Plan (such bonus amount
herein referred to as the “Targeted Bonus”), and in the event the Goals are not
achieved such that the entire Targeted Bonus is not payable, the Bonus Plan

 

-16-



--------------------------------------------------------------------------------

shall provide for a payment of a Bonus Amount equal to a portion of the Targeted
Bonus reasonably related to that portion of the Goals which were achieved.
Payment of the Bonus Amount shall not be affected by any circumstance occurring
subsequent to the end of the Employment Period, including termination of the
Employee’s employment and shall be paid within 2 1/2 months following the end of
the performance period to which it relates.

6. Annual Compensation Adjustments. During the Employment Period, the Board (or
an appropriate committee or delegatee thereof) will consider and appraise, at
least annually, the contributions of the Employee to the Company, and in
accordance with the Company’s practice prior to the Change in Control of the
Company, due consideration shall be given to the upward adjustment of the
Employee’s Annual Base Salary, at least annually, (i) commensurate with
increases generally given to other employees of the Company of comparable status
and position to the Employee, and (ii) as the scope of the Company’s operations
or the Employee’s duties expand.

7. Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Employee’s voluntarily terminating the
Employee’s employment other than for Good Reason (any such terminations to be
subject to the procedures set forth in Section 13 hereof), then the Employee
shall be entitled to receive only Accrued Benefits pursuant to Subsection 9(a)
hereof.

8. Termination Giving Rise to a Termination Payment. (a) If there is a Covered
Termination by the Employee for Good Reason, or by the Company other than by
reason of (i) death, (ii) disability pursuant to Section 12 hereof, or
(iii) Cause (any such terminations to be subject to the procedures set forth in
Section 13 hereof), then the Employee shall be entitled to receive, and the
Company shall promptly pay, Accrued Benefits and, in lieu of further base salary
for periods following the Termination Date, as liquidated damages and additional
severance pay and in consideration of the covenant of the Employee set forth in
Subsection 14(a) hereof, the Termination Payment pursuant to Subsection 9(b)
hereof.

 

-17-



--------------------------------------------------------------------------------

 

(b) If there is a Covered Termination and the Employee is entitled to Accrued
Benefits and the Termination Payment, then the Company shall provide to the
Employee the following additional benefits:

(i) The Employee shall receive, at the expense of the Company, outplacement
services, on an individualized basis at a level of service commensurate with the
Employee’s status and position with the Company immediately prior to the date of
the Change in Control of the Company (or, if higher, immediately prior to the
termination of the Employee’s employment), provided by a nationally recognized
placement firm selected by the Company; provided that the cost to the Company of
such services shall not exceed 10% of the Employee’s Annual Base Salary and that
such outplacement services shall cease no later than December 31 of the second
calendar year following the calendar year in which the Employee’s Separation
from Service occurs.

(ii) Until the earlier of the third anniversary of the Covered Termination or
such time as the Employee has obtained new employment and is covered by benefits
which, in the aggregate with the life benefits in (iii) below, are at least
equal in value to the following benefits and those provided pursuant to
(iii) below, the Employee shall continue to be covered, at the expense of the
Company, by the same or equivalent hospitalization, medical and dental coverage
(each, a “health plan”) as was required hereunder with respect to the Employee
immediately prior to the date the Notice of Termination is given. Such coverage
shall count as COBRA continuation coverage. Notwithstanding the foregoing,
following the end of the COBRA continuation period, if such coverage is provided

 

-18-



--------------------------------------------------------------------------------

under a health plan that is subject to Code Section 105(h), benefits payable
under such health plan shall comply with the requirements of Treasury regulation
section 1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend
such health plan to comply therewith.

(iii) Until the earlier of the third anniversary of the Covered Termination or
such time as the Employee has obtained new employment and is covered by benefits
which, in the aggregate with the health plan benefits in (ii) above, are at
least equal in value to the following benefits and those provided pursuant to
(ii) above, the Employee shall continue to be covered by the same or equivalent
life coverage as was required hereunder with respect to the Employee immediately
prior to the date the Notice of Termination is given. During the first six
months following the Employee’s Separation from Service, the Employee shall pay
the Company for such coverage that is in excess of $50,000 under a group term
life insurance policy. After the end of such six month period, the Company shall
make a cash payment to the Employee equal to the aggregate premiums paid by the
Employee, and thereafter such coverage shall be provided at the expense of the
Company for the remainder of the period. Notwithstanding the foregoing, such
coverage shall not extend past December 31 of the second calendar year following
the year in which the Employee’s Separation from Service occurs.

(iv) The Company shall cause the Employee to be fully and immediately vested in
his accrued benefit under any supplemental executive retirement plan of the
Company providing benefits for the Employee (the “SERP”) and in any defined
contribution retirement plan of

 

-19-



--------------------------------------------------------------------------------

the Company. In addition, the Company shall cause the Employee to be deemed to
have satisfied any minimum years of service requirement under the SERP for
subsidized early retirement benefits regardless of the Employee’s age and
service at the date of the Covered Termination; provided, however, that SERP
benefits will be based on service to date with no additional credit for service
or age beyond the date of the Covered Termination.

(v) The Company shall cause all restrictions on restricted stock awards made to
the Employee to lapse such that the Employee is fully and immediately vested in
the Employee’s restricted stock.

(vi) The Company shall cause all stock options granted to the Employee pursuant
to the Company’s stock option plan(s) to be fully vested.

(vii) The Company shall cause all performance plan awards granted to the
Employee pursuant to any long-term incentive plan maintained by the Company to
be paid out at target, as if all performance requirements had been satisfied, on
a pro rata basis based on the completed portion of each award cycle; provided,
however, no payment of plan awards will occur for any award cycle that has been
in effect less than six (6) months. Such payment shall be made at the same time
and with the same interest calculation as the Termination Payment.

9. Payments Upon Termination.

(a) Accrued Benefits. For purposes of this Agreement, the Employee’s “Accrued
Benefits” shall include the following amounts, payable as described herein:
(i) all base salary for the time period ending with the Termination Date;
(ii) reimbursement for any and all monies advanced in connection with the
Employee’s employment for reasonable and necessary

 

-20-



--------------------------------------------------------------------------------

expenses incurred by the Employee on behalf of the Company for the time period
ending with the Termination Date; (iii) any and all other cash earned through
the Termination Date and deferred at the election of the Employee or pursuant to
any deferred compensation plan then in effect (which deferrals shall be paid in
accordance with the applicable terms of such deferred compensation plan);
(iv) subject to any deferral election then in effect, a lump sum payment of the
bonus or incentive compensation otherwise payable to the Employee with respect
to the year in which termination occurs under all bonus or incentive
compensation plan or plans in which the Employee is a participant; and (v) all
other payments and benefits to which the Employee (or in the event of the
Employee’s death, the Employee’s surviving spouse or other beneficiary) may be
entitled as compensatory fringe benefits or under the terms of any benefit plan
of the Company, excluding any other severance payments under any Company
severance policy, practice or agreement in effect immediately prior to the
Change in Control of the Company. Payment of Accrued Benefits shall be made
promptly in accordance with the Company’s prevailing practice with respect to
Subsections 9(a)(i) and (ii), pursuant to the terms of the benefit plan or
practice establishing such benefits with respect to Subsections 9(a)(iii) and
(v), and, with respect to Subsection 9(a)(iv), (i) for payments not exempt from
Code Section 409A, as of the same time as the Termination Payment or (ii) for
payments exempt from Code Section 409A, as of the time payments are made to
covered participants generally under such plan.

(b) Termination Payment.

(i) Subject to Subsection 9(b)(ii) hereof, the Termination Payment shall be an
amount equal to (A) the Employee’s Annual Base Salary (determined as of the time
of the Change in Control of the Company or, if higher, immediately prior to the
date the Notice of Termination is given) plus (B) an amount equal to the greater
of the Employee’s target bonus for the year in which the Termination Date occurs
or the bonus the Employee

 

-21-



--------------------------------------------------------------------------------

received in the year prior to the Change in Control of the Company (the
aggregate amount set forth in (A) and (B) hereof shall hereafter be referred to
as “Annual Cash Compensation”), times (C) the number of years or fractional
portion thereof remaining in the Employment Period determined as of the
Termination Date; provided, however, that such amount shall not be less than the
greater of (i) the amount of the Employee’s Annual Cash Compensation or (ii) the
severance benefits to which the Employee would have been entitled under the
Company’s severance policies and practices in effect immediately prior to the
Change in Control of the Company. The Termination Payment shall be paid to the
Employee in cash equivalent on the first day of the 7th month following the
month in which the Separation from Service occurs, without any interest for the
delayed payment, except that an amount shall be paid within ten business days
after the Termination Date up to the lesser of $460,000 (or such higher amount
equal to two times the applicable limit under Code Section 401(a)(17) for the
year in which the Employee’s Termination of Employment occurs) or two times the
Employee’s annualized compensation as defined in Treas. Reg. section
1.409A-1(b)(9)(iii)(A)(1). Notwithstanding the foregoing, in the event the
Employee’s Termination Date is pursuant to Section 2(b), the lump sum payment
shall be paid 10 business days after the date of the Change in Control of the
Company (as defined without reference to Section 2(b)). Such lump sum payment
shall not be reduced by any present value or similar factor, and the Employee
shall not be required to mitigate the amount of the Termination Payment by
securing other employment or otherwise, nor will such Termination Payment be
reduced by reason of the Employee securing other employment or for any other
reason.

 

-22-



--------------------------------------------------------------------------------

The Termination Payment shall be in lieu of, and acceptance by the Employee of
the Termination Payment shall constitute the Employee’s release of any rights of
Employee to, any other severance payments under any Company severance policy,
practice or agreement. The Company shall bear up to $10,000 in the aggregate of
fees and expenses of consultants and/or legal or accounting advisors engaged by
the Employee to advise the Employee as to matters relating to the computation of
benefits due and payable under this Subsection 9(b); the payment of any such
amount shall be made promptly upon submission of the proof of such expense, but
in no event later than December 31 of the second calendar year following the
calendar year in which the Employee’s Separation from Service occurs.

(ii) (A) Notwithstanding any other provision of this Agreement, if any portion
of the Termination Payment or any other payment under this Agreement, or under
any other agreement with or plan of the Company or its affiliates (in its
aggregate, “Total Payments”), would constitute an “excess parachute payment”
that is subject to the tax (the “Excise Tax”) imposed by Code Section 4999, then
the Total Payments to be made to the Employee shall be reduced such that the
value of the aggregate Total Payments that the Employee is entitled to receive
shall be One Dollar ($1) less than the maximum amount which the Employee may
receive without becoming subject to the tax imposed by Code Section 4999.

(B) Notwithstanding Subsection 9(b)(ii)(A), the reduction in the amount of Total
Payments provided in Subsection 9(b)(ii)(A) shall not apply if the after-tax
value to the Employee of the Total Payments prior to reduction in accordance
with Subsection 9(b)(ii)(A) is greater than the after-tax value to the Employee
if Total Payments are reduced in accordance with Subsection 9(b)(ii)(A).

 

-23-



--------------------------------------------------------------------------------

 

(C) For purposes of this Agreement, the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Code
Section 280G, and such “parachute payments” shall be valued as provided therein.
Present value shall be calculated in accordance with Code Section 1274(b)(2).
Within forty (40) days following a Covered Termination or the delivery of the
notice by the Company to the Employee of its belief that there is a payment or
benefit due the Employee which will result in an excess parachute payment as
defined in Code Section 280G, the Employee and the Company, at the Company’s
expense, shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel (“National Tax Counsel”) selected by the Company’s
independent auditors and reasonably acceptable to the Employee (which may be
regular outside counsel to the Company), which opinion sets forth: (1) the
amount of the Base Period Income, (2) the amount and present value of Total
Payments, (3) the amount and present value of any excess parachute payments
determined without regard to the limitations of this Subsection 9(b)(ii),
(4) the after-tax value of the Total Payments if the reduction in Total Payments
contemplated under Subsection 9(b)(ii)(A) did not apply, and (5) the after-tax
value of the Total Payments taking into account the reduction in Total Payments
contemplated under Subsection 9(b)(ii)(A). As used in this Subsection 9(b)(ii),
the term “Base Period Income” means an amount equal to the Employee’s
“annualized includible compensation for the base period” as defined in Code
Section 280G(d)(1). For purposes of such opinion, the value

 

-24-



--------------------------------------------------------------------------------

of any noncash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4), which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Employee. For
purposes of determining the after-tax value of Total Payments, the Employee
shall be deemed to pay federal income taxes and employment taxes at the highest
marginal rate of federal income and employment taxation in the calendar year in
which the Termination Payment is to be made and state and local income taxes at
the highest marginal rates of taxation in the state and locality of the
Employee’s domicile for income tax purposes on the date the Termination Payment
is to be made, net of the maximum reduction in federal income taxes that may be
obtained from deduction of such state and local taxes. The opinion of National
Tax Counsel shall be addressed to the Company and the Employee and shall be
binding upon the Company and the Employee. If such opinion determines that there
would be an excess parachute payment and that the after-tax value of the Total
Payments taking into account the reduction contemplated under Subsection
9(b)(ii)(A) is greater than the after-tax value of the Total Payments if the
reduction in Total Payments contemplated under Subsection 9(b)(ii)(A) did not
apply, then the Termination Payment hereunder or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated so that under the bases of calculation set forth in such opinion
there will be no excess parachute payment. Such reduction will be achieved by
reducing or eliminating payments or benefits as specified by the Employee in
writing delivered to the Company within 30

 

-25-



--------------------------------------------------------------------------------

days of her receipt of such opinion or, if the Employee fails to so notify the
Company, then as the Company shall reasonably determine, so that under the bases
of calculations set forth in such opinion there will be no excess parachute
payment; provided that in the event it is determined that the foregoing
methodology for reduction would violate Code Section 409A, the reduction shall
be made pro rata among the benefits and/or payments (on the basis of the
relative present value of the parachute payments). If such National Tax Counsel
so requests in connection with the opinion required by this Subsection 9(b)(ii),
the Employee and the Company shall obtain, at the Company’s expense, and the
National Tax Counsel may rely on in providing the opinion, the advice of a firm
of recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Employee solely with respect to its
status under Code Section 280G and the regulations thereunder. If the provisions
of Code Sections 280G and 4999 are repealed without succession, then this
Section 9(b)(ii) shall be of no further force or effect.

(iii) If, notwithstanding the provisions of Subsection (ii) of this
Subsection 9(b), it is ultimately determined by a court or pursuant to a final
determination by the Internal Revenue Service that any portion of Total Payments
is subject to the tax imposed by Code Section 4999, even though the reduction
contemplated under Subsection 9(b)(ii)(A) was applied in order to avoid
application of the Excise Tax, the Company shall pay to the Employee an
additional amount such that the net amount retained by the Employee after
deduction of any Excise Tax and any interest charges or penalties in respect of
the imposition of such Excise Tax (but not any federal,

 

-26-



--------------------------------------------------------------------------------

state or local income tax) on the Total Payments, and any federal, state and
local income tax and Excise Tax upon the payment provided for by this
Subsection (iii), shall be equal to the Total Payments. For purposes of
determining the amount of the reimbursement amount under this Subsection
9(b)(iii), the Employee shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the reimbursement is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality of the Employee’s domicile
for income tax purposes on the date the reimbursement is made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Such reimbursement shall be paid promptly
following the date of the final determination by a court or the Internal Revenue
Service, but no later than the end of the calendar year following the year in
which the Employee remits the Excise Tax to the Internal Revenue Service.

(iv) The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Subsection 9(b), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

10. Death. (a) Except as provided in Section 10(b) hereof, in the event of a
Covered Termination due to the Employee’s death, the Employee’s estate, heirs
and beneficiaries shall receive all the Employee’s Accrued Benefits through the
Termination Date.

 

-27-



--------------------------------------------------------------------------------

 

(b) In the event the Employee dies after a Notice of Termination is given (i) by
the Company or (ii) by the Employee for Good Reason, the Employee’s estate,
heirs and beneficiaries shall be entitled to the benefits described in
Subsection 10(a) hereof and, subject to the provisions of this Agreement, to
such Termination Payment as the Employee would have been entitled to had the
Employee lived. For purposes of this Subsection 10(b), the Termination Date
shall be the earlier of 30 days following the giving of the Notice of
Termination, subject to extension pursuant to Subsection 1(p) hereof, or one day
prior to the end of the Employment Period. The benefit shall be paid 10 business
days after the Termination Date, without interest.

11. Retirement. If, during the Employment Period, the Employee and the Company
shall execute an agreement providing for the early retirement of the Employee
from the Company, or the Employee shall otherwise give notice that he is
voluntarily choosing to retire early from the Company, the Employee shall
receive Accrued Benefits through the Termination Date; provided, that if the
Employee’s employment is terminated by the Employee for Good Reason or by the
Company other than by reason of death, disability or Cause and the Employee
also, in connection with such termination, elects voluntary early retirement,
the Employee shall also be entitled to receive a Termination Payment pursuant to
Subsection 8(a) hereof.

12. Termination for Disability. If, during the Employment Period, as a result of
the Employee’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Employee
shall have been absent from the Employee’s duties hereunder on a full-time basis
for a period of six consecutive months and, within 30 days after the Company
notifies the Employee in writing that it intends to terminate the Employee’s
employment (which notice shall not constitute the Notice of Termination
contemplated below), the Employee shall not have returned to the performance of
the Employee’s duties hereunder on a full-time basis, the Company may terminate
the Employee’s employment for purposes of this Agreement pursuant to a Notice of
Termination given in accordance with Section 13 hereof. If the Employee’s
employment

 

-28-



--------------------------------------------------------------------------------

is terminated on account of the Employee’s disability in accordance with this
Section, the Employee shall receive Accrued Benefits in accordance with
Subsection 9(a) hereof and shall remain eligible for all benefits provided by
any long term disability programs of the Company in effect at the time of such
termination.

13. Termination Notice and Procedure. Any Covered Termination by the Company or
the Employee (other than a termination of the Employee’s employment that is a
Covered Termination by virtue of Subsection 2(b) hereof) shall be communicated
by a written notice of termination (“Notice of Termination”) to the Employee, if
such Notice is given by the Company, and to the Company, if such Notice is given
by the Employee, all in accordance with the following procedures and those set
forth in Section 24 hereof:

(a) If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.

(b) Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Employee, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office.

(c) If the Notice is given by the Employee for Good Reason, the Employee may
cease performing the Employee’s duties hereunder on or after the date 15 days
after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date. If the Notice is given by the Company, then
the Employee may cease performing the Employee’s duties hereunder on the date of
receipt of the Notice of Termination, subject to the Employee’s rights
hereunder.

(d) The Employee shall have 30 days, or such longer period as the Company may
determine to be appropriate, to cure any conduct or act, if curable, alleged to
provide grounds for termination of the Employee’s employment for Cause under
this Agreement pursuant to Subsection 1(f) (iii) hereof.

 

-29-



--------------------------------------------------------------------------------

 

(e) The recipient of any Notice of Termination shall personally deliver or mail
in accordance with Section 23 hereof written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within 15 days after
receipt thereof; provided, however, that if the Employee’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be thirty days. After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.

14. Further Obligations of the Employee. (a) Competition. The Employee agrees
that, in the event of any Covered Termination where the Employee is entitled to
Accrued Benefits and the Termination Payment, the Employee shall not, for a
period expiring one year after the Termination Date, without the prior written
approval of Alliant’s Chief Executive Officer or his designee, participate in
the management of, be employed by or own any business enterprise at a location
within the Company’s service territory (defined as the regulated service
territory as authorized by the appropriate state agencies regulating utilities
with jurisdiction over Alliant utility subsidiaries) that engages in substantial
competition with the Company or its subsidiaries, where such enterprise’s
revenues from producing, selling, and distributing energy and providing
energy-related services to its customers, amount to 10% or more of such
enterprise’s net revenues and sales for its most recently completed fiscal year;
provided, however, that nothing in this Subsection 14(a) shall prohibit the
Employee from owning stock or other securities of a competitor amounting to less
than five percent of the outstanding capital stock of such competitor.

(b) Confidentiality. During the Employee’s employment by the Company and for a
period of five (5) years thereafter, the Employee shall hold in confidence and
not directly or indirectly disclose or use or copy or make lists of any
confidential information or proprietary data of the Company (including that of
the Company), except to the extent authorized in

 

-30-



--------------------------------------------------------------------------------

writing by the Board or required by any court or administrative agency, other
than to an employee of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Employee of
duties as an employee of the Company. Confidential information shall not include
any information known generally to the public or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that of the Company. All records, files, documents and
materials, or copies thereof, relating to the business of the Company which the
Employee shall prepare, or use, or come into contact with, shall be and remain
the sole property of the Company and shall be promptly returned to the Company
upon termination of employment with the Company.

15. Expenses and Interest. If, after a Change in Control of the Company, (i) a
dispute arises with respect to the enforcement of the Employee’s rights under
this Agreement or (ii) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as, and to the extent that, the Employee
prevails in such proceeding, the Employee shall recover from the Company the
reasonable attorneys’ fees and necessary costs and disbursements incurred as a
result of the dispute, legal or arbitration proceeding as to which the Employee
has prevailed (“Expenses”), and prejudgment interest on any money judgment or
arbitration award obtained by the Employee calculated at the rate of interest
announced by U.S. Bank Milwaukee, N. A., Milwaukee, Wisconsin, from time to time
at its prime or base lending rate from the date that payments to him or her
should have been made under this Agreement. Any dispute as to the reasonableness
of the Expenses incurred, or the extent to which the Employee has prevailed,
shall be resolved by the presiding officer (arbitrator or judge) in the forum in
which the substantive issues are finally resolved. Any such payment shall be
made promptly following the date of the final determination, but no later than
the end of the calendar year following the year in which the Employee incurs the
expense.

 

-31-



--------------------------------------------------------------------------------

 

16. Payment Obligations Absolute. The Company’s obligation during and after the
Employment Period to pay the Employee the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against him or anyone else. Except as provided in Section 15 of this Agreement,
all amounts payable by the Company hereunder shall be paid without notice or
demand. Each and every payment made hereunder by the Company shall be final, and
the Company will not seek to recover all or any part of such payment from the
Employee, or from whomsoever may be entitled thereto, for any reason whatsoever.

17. Successors. (a) If Alliant sells, assigns or transfers all or substantially
all of its business and assets to any Person or if Alliant merges into or
consolidates or otherwise combines (where Alliant does not survive such
combination) with any Person (any such event, a “Sale of Business”), then
Alliant shall assign all of its right, title and interest in this Agreement as
of the date of such event to such Person, and Alliant shall cause such Person,
by written agreement in form and substance reasonably satisfactory to the
Employee, to expressly assume and agree to perform from and after the date of
such assignment all of the terms, conditions and provisions imposed by this
Agreement upon the Company. Failure of Alliant to obtain such agreement prior to
the effective date of such Sale of Business shall be a breach of this Agreement
constituting “Good Reason” hereunder, except that for purposes of implementing
the foregoing the date upon which such Sale of Business becomes effective shall
be deemed the Termination Date. In case of such assignment by Alliant and of
assumption and agreement by such Person, as used in this Agreement, “Company”
shall thereafter mean such Person which executes and delivers the agreement
provided for in this Section 17 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law, and this Agreement
shall inure to the benefit of, and be enforceable by, such Person. The Employee
shall, in the Employee’s discretion, be entitled to proceed against any or all
of such

 

-32-



--------------------------------------------------------------------------------

Persons, any Person which theretofore was such a successor to Alliant and the
Company (as so defined) in any action to enforce any rights of the Employee
hereunder. Except as provided in this Subsection, this Agreement shall not be
assignable by Alliant. This Agreement shall not be terminated by the voluntary
or involuntary dissolution of Alliant.

(b) This Agreement and all rights of the Employee shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Employee under Sections 7, 8, 9, 10, 11, 12 and 15 hereof if the Employee had
lived shall be paid, in the event of the Employee’s death, to the Employee’s
estate, heirs and representatives; provided, however, that the foregoing shall
not be construed to modify any terms of any benefit plan of the Company, as such
terms are in effect on the date of the Change in Control of the Company, that
expressly govern benefits under such plan in the event of the Employee’s death.

18. Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

19. Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof and shall supersede in all respects, and the Employee
hereby waives all rights under, any prior or other agreement or understanding
between the parties with respect to such subject matter, including, but not
limited to the Key Executive Employment and Severance Agreement dated
                    . This Agreement may not be amended or modified at any time
except by written instrument executed by Alliant and the Employee.

20. Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Employee hereunder any federal, state or local withholding or other
taxes or charges

 

-33-



--------------------------------------------------------------------------------

which it is from time to time required to withhold; provided, that the amount so
withheld shall not exceed the minimum amount required to be withheld by law. The
Company shall be entitled to rely on an opinion of the National Tax Counsel if
any question as to the amount or requirement of any such withholding shall
arise. In addition, if prior to the date of payment of the Termination Payment
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, the
Company may provide for an immediate payment of the amount needed to pay the
Employee’s portion of such tax (plus taxes thereon) and the Termination Payment
shall be reduced accordingly.

21. Additional Section 409A Provisions. (a) If an amount or the value of a
benefit under this Agreement is required to be included in an Employee’s income
prior to the date such amount is actually distributed or benefit provided as a
result of the failure of this Agreement (or any other arrangement required to be
aggregated with this Agreement under Code Section 409A) to comply with Code
Section 409A, then the Employee shall receive a distribution, in a lump sum,
within 90 days after the date it is finally determined that the Agreement fails
to meet the requirements of Code Section 409A; such distribution shall equal the
amount required to be included in the Employee’s income as a result of such
failure and shall reduce the amount of payments or benefits otherwise due
hereunder.

(b) If any payment or the provision of any benefit required under the terms of
this Agreement would jeopardize the ability of the Company to continue as a
going concern, the Company shall not be required to make such payment or provide
such benefit; rather, the payment or benefit shall be delayed until the first
date that making the payment or benefit does not jeopardize the ability of the
Company to continue as a going concern.

(c) If any payment or benefit due pursuant to this Agreement would violate the
terms of Section 16(b) of the Securities Exchange Act of 1934 or other Federal
securities laws, or any other applicable law, then the payment or the provision
of the benefit shall be delayed until the earliest date on which making such
payment or providing such benefit would not violate such law.

 

-34-



--------------------------------------------------------------------------------

 

(d) The Company and the Employee intend the terms of this Agreement to be in
compliance with Code Section 409A. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including
but not limited to consequences related to Code Section 409A. To the maximum
extent permissible, any ambiguous terms of this Agreement shall be interpreted
in a manner which avoids a violation of Code Section 409A.

(e) The Employee acknowledges that to avoid an additional tax on payments that
may be payable or benefits that may be provided under this Agreement and that
constitute deferred compensation that is not exempt from Code Section 409A, the
Employee must make a reasonable, good faith effort to collect any payment or
benefit to which the Employee believes the Employee is entitled hereunder no
later than 90 days after the latest date upon which the payment could have been
made or benefit provided under this Agreement, and if not paid or provided, must
take further enforcement measures within 180 days after such latest date.

22. Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Employee and an
authorized representative of the Company.

23. Governing Law; Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Wisconsin. Any dispute arising out of this Agreement shall,
at the Employee’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (in which case both parties
shall be bound by the arbitration award) or by litigation. Whether the dispute

 

-35-



--------------------------------------------------------------------------------

is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Madison, Wisconsin or, at the Employee’s election, if the
Employee is not then residing or working in the Madison, Wisconsin metropolitan
area, in the judicial district encompassing the city in which the Employee
resides; provided, that, if the Employee is not then residing in the United
States, the election of the Employee with respect to such venue shall be either
Madison, Wisconsin, or in the judicial district encompassing that city in the
United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Employee’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.

24. Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Subsection 13(d) hereof, shall be deemed given
when actually received by the Employee or actually received by Alliant’s
Corporate Secretary or any officer of Alliant other than the Employee. If
mailed, such notices shall be mailed by United States registered or certified
mail, return receipt requested, addressee only, postage prepaid, if to the
Company, to Alliant Energy Corporation, Attention: Corporate Secretary, 4902
North Biltmore Lane, P.O. Box 77007, Madison, Wisconsin 53707-1007, or if to the
Employee, at the address set forth below the Employee’s signature to this
Agreement, or to such other address as the party to be notified shall have
theretofore given to the other party in writing.

25. No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.

 

-36-



--------------------------------------------------------------------------------

 

26. Headings. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ALLIANT ENERGY CORPORATION By:  

 

  Its:  

 

Attest:  

 

  Its:  

 

EMPLOYEE:

 

Address:  

 

 

 

 

-37-